Miller, Judge,

(concurring) :

I concur in reversing the decree below based on the relationship of principal and agent between Terry and Diller. But I do not agree that it is necessary to establish that relationship to justify reversal. In my view of the evidence it fully establishes the fraud and collusion between Terry and Diller, as charged in the bill, and that the decree below denying plaintiff relief on that ground is erroneous. I do not intend, however, to detail the evidence or discuss the familiar legal principles, applicable in such case. I only wish to record the fact that my concurrence in the decision is not based alone on the theory of principal and agent. ' ■